internal_revenue_service number release date index number -------------------------- -------------------- ----------------------------------- ------------------------------------------------ department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-121847-98 date august -------------------------------------------------- re -------------------------------------------------------------- legend taxpayer a ---------------------------------------------- taxpayer b family_trust ---------------------------------------------------- child a ---------------------------- child b ----------------------------- child c ------------------------------- policy ----------------------------------------------------------------------------------------------- date date assignment ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- dear ------------- -------------------------- --------------------------- this is in response to your letter dated date and prior correspondence requesting several rulings concerning the gift and estate_tax consequences of a split-dollar_life_insurance arrangement taxpayers a and b husband and wife have three adult children child a child b and child c on date child a child b and child c purchased a second-to-die life_insurance_policy policy insuring the lives of taxpayers a and b and paid the first annual premium due on the policy child a child b and child c are designated as the owners of policy with each child owning a one-third undivided_interest in policy on date prior to date child a child b and child c entered into a split-dollar insurance arrangement agreement with family_trust a revocable inter_vivos_trust previously established by taxpayer a and taxpayer b under agreement during the joint lives of taxpayers a and b child a child b and child c will plr-121847-98 pay that portion of the annual premium due equal to the insurer’s current published premium rate for annually renewable term_insurance generally available for standard risks family_trust will pay the balance of the annual premium after the death of the first insured to die child a child b and child c will pay the portion of the annual premium equal to the lesser_of i the applicable_amount provided in the p s tables set forth in revrul_55_747 1955_2_cb_228 or ii the insurer’s current published premium rate for annually renewable term_insurance generally available for standard risks trust will pay the balance of any premium amount the agreement further provides that if the agreement is terminated during the lifetime of either taxpayer a or taxpayer b family_trust is to receive an amount equal to the cash_surrender_value of policy less the amount of the cash_surrender_value of the policy at the end of the first policy year if the agreement is terminated by reason of the death of the survivor of taxpayer a and taxpayer b family_trust is to receive an amount equal to the cash_surrender_value of policy immediately prior to the death of the surviving insured less the amount of the cash_surrender_value of the policy at the end of the first policy year to secure the trust’s right to repayment the child a child b and child c executed assignment pursuant to which they assigned to family_trust their interest in the policy and the policy cash_surrender_value sufficient to return to trust the amounts due under agreement as described above assignment provides that child a child b and child c are retaining all other policy rights including the right to designate beneficiaries assign rights in the policy and surrender the policy it is represented that after the death of the first of taxpayer a and taxpayer b to die the family_trust will be divided into separate trusts and rights under agreement and assignment will pass to and be held by a survivor’s trust established under the terms of family_trust with respect to which the surviving taxpayer will hold a power of revocation exercisable alone the policy proceeds payable to family_trust under agreement and assignment will be paid to this trust it is represented that the arrangement has not be modified in any manner since date you have requested the following rulings the payment by the trust of the portion of the premium for which it will be responsible under the agreement will not result in a gift to child a child b or child c under sec_2511 of the internal_revenue_code plr-121847-98 the proceeds of the policy payable to child a child b and child c will not be includible in the gross_estate of the second to die of taxpayer a and taxpayer b under sec_2042 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift under sec_25_2511-1 the transfer of property by a corporation to an individual constitutes a gift from the shareholders of the corporation to the individual revrul_64_328 1964_2_cb_11 considers a situation where an employer and employee enter into a split-dollar_life_insurance arrangement in which the employer pays the portion of the premiums equal to the increases in the cash_surrender_value and the employee pays the balance of the premiums if any on the employee’s death the employer is entitled to receive an amount equal to the policy’s cash_surrender_value or at a minimum an amount equal to the employer’s premium payments the designated_beneficiary is entitled to receive the remainder of the proceeds the ruling concludes that the substance of the transaction is that the employer provides the funds representing the investment element in the contract the earnings on these funds would ordinarily inure to the employer however the earnings on the investment element in the contract are used to provide all or a portion of the cost of the employee’s insurance protection at either no cost to the employee or a cost less than the employee would pay absent the arrangement thus the employee receives an economic benefit that is includible in gross_income the value of the economic benefit received by the employee that is included in income is an amount equal to the cost of one-year term life_insurance protection to which the employee is entitled from year to year less the portion of the cost of insurance protection provided by the employee if any the ruling also concludes that the same income_tax result follows if the transaction is cast in some other form that results in a similar benefit to the employee shown in the table contained in revrul_55_747 1955_2_cb_228 p s rates may be used to compute the value of the one-year term life_insurance protection provided to the employee revrul_66_110 1966_1_cb_12 amplified revrul_64_328 and held that the insurer's published premium rates for one-year term_insurance may be used to measure the value of the current_life_insurance_protection if those rates are available to revrul_64_328 further provides that the cost of life_insurance protection as plr-121847-98 all standard risks and are lower than the p s rates revrul_67_154 1967_1_cb_11 amplified revrul_66_110 by holding that an insurer's published term rates must be available for initial issue insurance as distinguished from rates for dividend options in order to be substituted for the p s rates set forth in revrul_55_747 revrul_76_490 1976_2_cb_300 considers a situation where an employer in situation of revrul_78_420 1978_2_cb_67 a corporation enters into a makes premium payments on a group term life_insurance_policy that the insured employee irrevocably assigned to an irrevocable_trust the ruling concludes that for gift_tax purposes each premium payment made by the employer is deemed an indirect transfer by the employee to the assignee of the policy the irrevocable_trust that is subject_to gift_tax under sec_2501 under the facts in the ruling the employer made all premium payments on the policy split-dollar_life_insurance arrangement with an employee’s spouse pursuant to which the corporation agrees to pay that part of the annual premiums on a policy insuring the employee’s life to the extent of the annual increase in the cash_surrender_value the spouse who owns the policy and has the right to select the beneficiary pays the balance of the premiums the corporation is entitled to receive out of the proceeds of the policy upon the death of the employee an amount equal to the cash_surrender_value of the policy or at least an amount equal to the funds it has provided for premium payments the ruling concludes that the arrangement is subject_to the rules of revrul_64_328 and therefore the employee must include in gross_income the value of the life_insurance protection provided by the corporation less the portion of the premium paid_by the spouse further in accordance with revrul_76_490 the value of the life_insurance protection that is included in the employee’s gross_income is deemed to be transferred from the employee to the spouse for purposes of sec_2511 and is subject_to federal gift_tax under sec_2501 notice_2001_10 2001_1_cb_459 revoked revrul_55_747 and provided that subject_to a transitional rule in part iv b the treasury_department and the internal_revenue_service would no longer treat or accept the p s rates set forth therein as a proper measure of the value of current_life_insurance_protection for federal tax purposes notice_2002_8 2002_1_cb_398 revoked notice_2001_10 part iii of notice_2002_8 provides that pending the consideration of comments and publication of further guidance revrul_55_747 remains revoked as provided in and with the transitional relief described in part iv b of notice_2001_10 notice_2002_8 part iii provides that in the case of split-dollar_life_insurance arrangements entered into before the effective date of future guidance taxpayers can plr-121847-98 use the premium rates in table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement notice_2002_8 also provides that taxpayers should make appropriate adjustments to the table rates if the life_insurance protection covers more than one life notice_2002_8 part iii provides that for arrangements entered into before the effective date of future guidance and before date taxpayers may to the extent provided by revrul_66_110 as amplified by revrul_67_154 continue to determine the value of current_life_insurance_protection by using the insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance notice_2002_8 part iv provides generally that for split-dollar_life_insurance arrangements entered into before the date of publication of final regulations in cases where the value of current_life_insurance_protection is treated as an economic benefit provided by a sponsor to a benefited person under a split-dollar_life_insurance arrangement the service will not treat the arrangement as having been terminated and thus will not assert that there has been a transfer of property to the benefited person by reason of termination of the arrangement for so long as the parties to the arrangement continue to treat and report the value of the life_insurance protection as an economic benefit provided to the benefited person final regulations regarding the income employment and gift taxation of split dollar life_insurance arrangements were promulgated in t d f_r date 2003_2_cb_1055 these regulations apply to any split-dollar_life_insurance arrangement as defined in the regulations entered into after date the regulations also provide that if an arrangement is entered into on or before date and is materially modified after date the arrangement is treated as a new arrangement entered into on the date of the modification sec_1_61-22 1979_1_cb_139 revrul_78_420 revrul_66_110 except as provided in part iii of notice and revrul_64_328 however revrul_2003_105 also provides that in the case of any split-dollar_life_insurance arrangement entered into on or before date taxpayers may continue to rely on these revenue rulings to the extent described in notice_2002_8 but only if the arrangement is not materially modified after date revrul_2003_105 2003_2_cb_696 declared as obsolete revrul_79_50 in the instant case agreement was executed in and has not been modified accordingly the rules promulgated in t d do not apply with respect to plr-121847-98 agreement under agreement as described above in consideration for a payment of a portion of the premium on policy the cash_value of policy will be payable to the taxpayers’ revocable_trust on termination of the agreement we conclude that the payment of the policy premiums each year by family_trust pursuant to the terms of the agreement does not result in a gift by the taxpayers under sec_2511 provided that the amounts paid_by child a child b and child c for the life_insurance_benefit that each received under agreement was at least equal to the amount prescribed under revrul_64_328 revrul_66_110 as amplified by revrul_67_154 and notice_2002_8 ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent section c of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the instant case taxpayers will neither directly or indirectly through family_trust possess any incidents_of_ownership in the policy under the terms of the agreement as described above see revrul_79_129 1979_1_cb_306 accordingly the portion of the proceeds of policy payable to child a child b and child c will not be includible in the gross_estate of the last to die of taxpayer a and taxpayer b the portion of the proceeds of policy payable to the survivor’s trust established under the terms of family_trust will be includible in the gross_estate of the last to die of taxpayer a and taxpayer b except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations specifically we are expressing no opinion regarding any gift_tax consequences if child a child b or child c borrows against the cash_surrender_value of policy or the cash_surrender_value is utilized to pay any portion of the policy plr-121847-98 premium we also express no opinion concerning the federal gift_tax consequences as between taxpayer a and b regarding the premium payments on the second-to-die policy under a power_of_attorney on file with this office we are sending a copy of this letter to trustee’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
